Order entered October 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01138-CR
                                       No. 05-18-01176-CR
                                       No. 05-18-01177-CR
                                       No. 05-18-01178-CR
                                       No. 05-18-01179-CR
                                       No. 05-18-01180-CR

                             JOSE ANTONIO JUAREZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                Dallas County, Texas
Trial Court Cause Nos. F-1772146-S, F-1035577-S, F-134001-S, F-1433730-S, F-1433734-S,
                                     F-1433735-S

                                             ORDER
       The State charged appellant with five controlled-substance-related offenses. Appellant

judicially confessed to the offenses, the trial court found him guilty of each offense, and the trial

court placed him on community supervision. A few years later, the State filed a motion to

revoke appellant’s community supervision in each of the five cases, alleging violations of the

conditions of community supervision.       One of those conditions was commission of a new

offense, assault. After the State withdrew one of the allegations, appellant pleaded true to each

remaining allegation in the State’s motion to revoke except for the assault allegation. The trial
court entered judgment revoking appellant’s community supervision in each of the five

controlled-substance cases and assessed terms of incarceration.       As to the assault charge,

appellant pleaded not guilty, but a jury found him guilty and the trial court assessed punishment

at seven years’ incarceration.

       After assessing punishment, the trial court stated on the record: “And all of the court

costs in all of these matters are waived.” See Reporter’s Record Volume 10, Page 8, Lines 24-

25. However, the judgment in cause number 05-18-01176-CR (trial court case number F-

1035577-S) assesses $459.00 in court costs; the judgment in cause number 05-18-01178-CR

(trial court case number F-1433730-S) assesses $424.00 in court costs; the judgment in cause

number 05-18-01180-CR (trial court case number F-1433735-S) assesses $409.00 in court costs;

and the judgment in cause number 05-18-01138-CR (trial court case number F-1772146-S)

assesses $299.00 in court costs. The “Criminal Court Fee Docket” sheets in each of these cases

reflects the same cost assessments as appear in the judgments.

       The judgments in cause numbers 05-18-01177-CR (trial court case number F-1334001-S)

and 05-18-01179-CR (trial court case number F-1433734-S) do not assess court costs. However,

the “Criminal Court Fee Docket” sheets included in the clerk’s records show costs assessed as

$474.00 and $424.00, respectively, in these cases.

       Additionally, the judgments in the community supervision revocation cases show

appellant pleaded “true” to all allegations. However, the record indicates appellant pleaded “not

true” to the allegation of assault, and the State abandoned its allegation that appellant violated

“condition (a) by violating the laws of the State of Texas in that on or about July 11, 2017 in

Dallas County, Texas, [appellant] did then and there operate a motor vehicle in a public place

while intoxicated.”
       The Texas Rules of Appellate Procedure require that we not affirm or reverse a judgment

or dismiss an appeal if (1) the trial court’s erroneous action or failure to act prevents the proper

presentation of a case to the court of appeals and (2) the court can correct its action or failure to

act. See TEX. R. APP. P. 44.4(a); Sanchez v. State, Nos. 05–16–01020–CR, 05–16–01021–CR,

05–16–01022–CR, & 05–16–01023–CR, 2017 WL 3276008, at *2 (Tex. App.––Dallas July 31,

2017, no pet.) (mem. op., not designated for publication) (issuing order abating case and

directing trial court to sign corrected judgment of conviction that contained all of the statutorily

mandated information); Greenwood v. State, No. 05–16–00644–CR, 2017 WL 2590740, at *3

(Tex. App.––Dallas June 14, 2017, no pet.) (mem. op., not designated for publication) (issuing

order abating case and directing the trial court to sign corrected judgment of conviction that

contained all of the statutorily mandated information); Felder v. State, No. 03–13–00706–CR &

03–13–00707–CR, 2014 WL 3560426, at *1 (Tex. App.—Austin July 18, 2014, no pet.) (per

curiam) (mem. op., not designated for publication) (abating appeals and remanding cases to trial

court where the wrong judgment forms were used, and directing trial court to sign corrected

judgments of conviction that contain all of the statutorily mandated information).

       Because there are multiple inconsistencies in the record, which are reflected in the

judgments and which can be corrected by the trial court, this Court ORDERS the trial court to

determine whether the judgments and “Criminal Court Fee Docket” sheets in the above-listed

causes are correct. If they are incorrect, this Court ORDERS the trial court to sign corrected

judgments of conviction and “Criminal Court Fee Docket” sheets in the above-listed causes. If

the judgements in the above-listed causes are correct, this Court ORDERS the trial court to file

letters with the district court clerk in each of the above-listed causes stating the judgments and

“Criminal Court Fee Docket” sheets are correct.
         We ORDER supplemental clerk’s records containing the corrected judgments of

conviction or letters stating the judgments are correct, along with any corrected “Criminal Court

Fee Docket” sheets, to be filed in this Court no later than FIFTEEN DAYS from the date of this

order.

         These appeals are ABATED to allow the trial court to comply with this order. The

appeals shall be reinstated FIFTEEN DAYS from the date of this order or when the

supplemental clerk’s records are received, whichever is earlier.

                                                     /s/    LANA MYERS
                                                            PRESIDING JUSTICE